     Case 2:17-md-02785-DDC-TJJ Document 2255 Filed 12/17/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                   MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                   Case No. 17-md-2785-DDC-TJJ


(This Document Applies to the Sanofi Case)


______________________________________

                          NOTICE OF UNSEALING AND ORDER

       Today, the court issues two Memoranda and Orders ruling pending motions in the Sanofi

track of this MDL.

       One Memorandum and Order decides motions filed by plaintiff Sanofi-Aventis U.S. LLC

(“Sanofi”) and defendants Mylan, Inc. and Mylan Specialty, L.P. (collectively “Mylan”) that

seek to exclude certain expert testimony offered either to support or oppose Sanofi’s Sherman

Act Antitrust claims or Mylan’s Counterclaim asserting Lanham Act violations and unfair

competition claims. For reasons explained in that Order, the court denies the following motions

in their entirety: (1) Sanofi’s Motion to Exclude the Expert Reports and Testimony Offered by

Thomas Varner (Doc. 1675); and (2) Mylan’s Motion to Exclude Opinion Testimony of Eduardo

Schur (Doc. 1684). Also, the court grants in part and denies in part: (1) Sanofi’s Motion to

Exclude the Expert Reports and Testimony Offered By Gary Zieziula (Doc. 1666); (2) Mylan’s

Motion to Exclude Opinion Testimony of Fiona M. Scott Morton, Ph.D. (Doc. 1682); (3)

Mylan’s Motion to Exclude Opinion Testimony of Mary Ann Michelis, M.D. (Doc. 1683); and

(4) Mylan’s Motion to Exclude Opinion Testimony of Steven N. Wiggins, Ph.D. (Doc. 1685).
     Case 2:17-md-02785-DDC-TJJ Document 2255 Filed 12/17/20 Page 2 of 4




       The other Memorandum and Order grants Mylan’s Motion for Summary Judgment (Doc.

1673) against Sanofi’s Sherman Antitrust Act claims. It also grants in part and denies in part

Sanofi’s Motion for Summary Judgment (Doc. 1691). As that Order explains, the court grants

summary judgment against Mylan’s Counterclaim asserting Lanham Act violations and a New

Jersey common law unfair competition claim. But it denies as moot the portion of Sanofi’s

summary judgment motion asking the court to grant summary judgment in its favor on one

element of Sanofi’s Sherman Antitrust Act claims.

       The court has placed both the Memorandum and Order (Doc. 2254) ruling the dispositive

motions and the Memorandum and Order (Doc. 2253) ruling the motions seeking to exclude

expert opinions on the CM/ECF docket as sealed orders. But this status is merely a temporary

one. This Order explains why, and also establishes the procedures the court will follow to unseal

the Memoranda and Orders.

       Our Circuit long has recognized a common-law right of access to judicial records.

United States v. Bacon, 950 F.3d 1286, 1292 (10th Cir. 2020); Colony Ins. Co. v. Burke, 698

F.3d 1222, 1241 (10th Cir. 2012); Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007).

This right “is an important aspect of the overriding concern with preserving the integrity of the

law enforcement and judicial processes.” Lanphere & Urbaniak v. Colorado, 21 F.3d 1508,

1511 (10th Cir. 1994) (citation and internal quotation marks omitted). But, the public’s right to

access judicial records is not an absolute one and, in some circumstances, the presumption of

access “can be rebutted if countervailing interests heavily outweigh the public interests in

access.” Mann, 477 F.3d at 1149 (citation and internal quotation marks omitted). A party

hoping to overcome the presumption of access must shoulder the burden to establish a significant

interest outweighing the presumption of public access. Id.; see also Bacon, 950 F.3d at 1293



                                                     2
     Case 2:17-md-02785-DDC-TJJ Document 2255 Filed 12/17/20 Page 3 of 4




(“[T]he party seeking to keep records sealed bears the burden of justifying that secrecy,” and it

must “articulate a sufficiently significant interest that will justify continuing to override the

presumption of public access” (citation and internal quotation marks omitted)). Also, our Circuit

assigns a strong presumption of public access to judicial records containing substantive rulings

about a litigant’s legal rights. Riker v. Fed. Bureau of Prisons, 315 F. App’x 752, 755 (10th Cir.

2009) (“Especially ‘where documents are used to determine litigants’ substantive legal rights, a

strong presumption of access attaches.’” (quoting Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 121 (2d Cir. 2006))); see also FTC v. Standard Fin. Mgmt. Corp., 830 F.2d 404, 409

(1st Cir. 1987) (“[R]elevant documents which are submitted to, and accepted by, a court of

competent jurisdiction in the course of adjudicatory proceedings, become documents to which

the presumption of public access applies.”).

       Consistent with this precedent, the court adopts the following procedures:

               1. The parties promptly shall meet and confer to determine whether any aspect of

                   the court’s two Memoranda and Orders (Docs. 2253 & 2254), consistent with

                   the standards outlined above, should remain under seal. For purposes of this

                   requirement, a telephone or video conference may satisfy the “meet” portion

                   of this directive.

               2. If any party contends that any aspect of either Memorandum and Order

                   qualifies for sealed status, the parties must file, no later than January 13,

                   2021, a joint notice: (a) identifying all portions that the party or parties

                   contend should remain sealed and the parties’ respective positions on that

                   request; and (b) briefly explaining why the passage deserves sealed status.




                                                       3
Case 2:17-md-02785-DDC-TJJ Document 2255 Filed 12/17/20 Page 4 of 4




           The parties may use any effective and efficient method to convey this

           information, e.g., interlineation of the Memorandum and Order.

       3. If the parties file a joint notice like the one described in paragraph (2), the

           court promptly will convene a telephone conference with counsel to consider

           and rule on the requests. If no such notice is timely filed, the court will unseal

           the entire Memorandum and Order ruling the dispositive motions and the

           entire Memorandum and Order ruling the motions seeking to exclude expert

           opinions on the public CM/ECF docket on January 15, 2021.

 IT IS SO ORDERED.

 Dated this 17th day of December, 2020, at Kansas City, Kansas.

                                              s/ Daniel D. Crabtree
                                              Daniel D. Crabtree
                                              United States District Judge




                                              4
